EXHIBIT 10.4
2002 STOCK OPTION PLAN
 
1.  PURPOSE.  The purpose of the INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD. 2002
Stock Option Plan (the "Plan") is to strengthen INTEGRATED ENVIRONMENTAL
TECHNOLOGIES LTD. a Delaware corporation ("Corporation"), by providing to
employees, officers, directors, consultants and independent contractors of the
Corporation or any of its subsidiaries (including dealers, distributors, and
other business entities or persons providing services on behalf of the
Corporation or any of its subsidiaries) added incentive for high levels of
performance and unusual efforts to increase the earnings of the
Corporation.  The Plan seeks to accomplish this purpose by enabling specified
persons to purchase shares of the common stock of the Corporation, $.001 par
value, thereby increasing their proprietary interest in the Corporation's
success and encouraging them to remain in the employ or service of the
Corporation.
 
2.  CERTAIN DEFINITIONS.  As used in this Plan, the following words and phrases
shall have the respective meanings set forth below, unless the context clearly
indicates a contrary meaning:
 
2.1           "Board of Directors":  The Board of Directors of the Corporation.


2.2           "Committee":  The Committee which shall administer the Plan shall
consist of the entire Board of Directors.
 
2.3           "Fair Market Value Per Share":  The fair market value per share of
the Shares as determined by the Committee in good faith.  The Committee is
authorized to make its determination as to the fair market value per share of
the Shares on the following basis:  (i) if the Shares are traded only otherwise
than on a securities exchange and are not quoted on the National Association of
Securities Dealers' Automated Quotation System ("NASDAQ"), but are quoted on the
bulletin board or in the "pink sheets" published by the National Daily Quotation
Bureau, the greater of (a) the average of the mean between the average daily bid
and average daily asked prices of the Shares during the thirty (30) day period
preceding the date of grant of an Option, as quoted on the bulletin board or in
the "pink sheets" published by the National Daily Quotation Bureau, or (b) the
mean between the average daily bid and average daily asked prices of the Shares
on the date of grant, as published on the bulletin board or in such "pink
sheets;" (ii) if the Shares are traded only otherwise than on a securities
exchange and are quoted on NASDAQ, the greater of (a) the average of the mean
between the closing bid and closing asked prices of the Shares during the thirty
(30) day period preceding the date of grant of an Option, as reported by the
Wall Street Journal and (b) the mean between the closing bid and closing asked
prices of the Shares on the date of grant of an Option, as reported by the Wall
Street Journal; (iii) if the Shares are admitted to trading on a securities
exchange, the greater of (a) the average of the daily closing prices of the
Shares during the ten (10) trading days preceding the date of  grant of an
Option, as quoted in the Wall Street Journal, or (b) the daily closing price of
the Shares on the date of grant of an Option, as quoted in the Wall Street
Journal; or (iv) if the Shares are traded only otherwise than as described in
(i), (ii) or (iii) above, or if the Shares are not publicly traded, the value
determined by the Committee in good faith based upon the fair market value as
determined by completely independent and well qualified experts.


2.4           "Option":  A stock option granted under the Plan.


2.5           "Incentive Stock Option":  An Option intended to qualify for
treatment as an incentive stock option under Code Sections 421 and 422A, and
designated as an Incentive Stock Option.


2.6           "Nonqualified Option":  An Option not qualifying as an Incentive
Stock Option.


2.7           "Optionee":  The holder of an Option.


2.8           "Option Agreement":  The document setting forth the terms and
conditions of each Option.


2.9           "Shares":  The shares of common stock $.001 par value of the
Corporation.


2.10           "Code":  The Internal Revenue Code of 1986, as amended.


2.11           "Subsidiary":  Any corporation of which fifty percent (50%) or
more of total combined voting power of all classes of stock of such corporation
is owned by the Corporation or another Subsidiary (as so defined).


3.  ADMINISTRATION OF PLAN.


3.1           In General.  This Plan shall be administered by the
Committee.  Any action of the Committee with respect to administration of the
Plan shall be taken pursuant to (i) a majority vote at a meeting of the
Committee (to be documented by minutes), or (ii) the unanimous written consent
of its members.


 
 

--------------------------------------------------------------------------------

 
3.2           Authority.  Subject to the express provisions of this Plan, the
Committee shall have the authority to:  (i) construe and interpret the Plan,
decide all questions and settle all controversies and disputes which may arise
in connection with the Plan and to define the terms used therein;
(ii) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; (iii) determine the purchase price of the Shares
covered by each Option and the method of payment of such price, individuals to
whom, and the time or times at which, Options shall be granted and exercisable
and the number of Shares covered by each Option;  (iv) determine the terms and
provisions of the respective Option Agreements (which need not be identical);
(v) determine the duration and purposes of leaves of absence which may be
granted to participants without constituting a termination of their employment
for purposes of the Plan; and (vi) make all other determinations necessary or
advisable to the administration of the Plan.  Determinations of the Committee on
matters referred to in this Section 3 shall be conclusive and binding on all
parties howsoever concerned.  With respect to Incentive Stock Options, the
Committee shall administer the Plan in compliance with the provisions of Code
Section 422A as the same may hereafter be amended from time to time.  No member
of the Committee shall be liable for any action or determination made in good
faith with respect to the Plan or any Option.


4.  ELIGIBILITY AND PARTICIPATION.


4.1           In General.  Only officers, employees and directors who are also
employees of the Corporation or any Subsidiary shall be eligible to receive
grants of Incentive Stock Options.  Officers, employees and directors (whether
or not they are also employees) of the Corporation or any Subsidiary, as well as
consultants, independent contractors or other service providers of the
Corporation or any Subsidiary shall be eligible to receive grants of
Nonqualified Options.  Within the foregoing limits, the Committee, from time to
time, shall determine and designate persons to whom Options may be granted.  All
such designations shall be made in the absolute discretion of the Committee and
shall not require the approval of the stockholders.  In determining (i) the
number of Shares to be covered by each Option, (ii) the purchase price for such
Shares and the method of payment of such price (subject to the other sections
hereof), (iii) the individuals of the eligible class to whom Options shall be
granted, (iv) the terms and provisions of the respective Option Agreements, and
(v) the times at which such Options shall be granted, the Committee shall take
into account such factors as it shall deem relevant in connection with
accomplishing the purpose of the Plan as set forth in Section 1.  An individual
who has been granted an Option may be granted an additional Option or Options if
the Committee shall so determine.  No Option shall be granted under the Plan
after March 1, 2012, but Options granted before such date may be exercisable
after such date.


4.2           Certain Limitations.  In no event shall Incentive Stock Options be
granted to an Optionee such that the sum of (i) aggregate fair market value
(determined at the time the Incentive Stock Options are granted) of the Shares
subject to all Options granted under the Plan which are exercisable for the
first time during the same calendar year, plus (ii) the aggregate fair market
value (determined at the time the options are granted) of all stock subject to
all other incentive stock options granted to such Optionee by the Corporation,
its parent and Subsidiaries which are exercisable for the first time during such
calendar year, exceeds One Hundred Thousand Dollars ($100,000).  For purposes of
the immediately preceding sentence, fair market value shall be determined as of
the date of grant based on the Fair Market Value Per Share as determined
pursuant to Section 2.3.


5.  AVAILABLE SHARES AND ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.


5.1           Shares.  Subject to adjustment as provided in Section 5.2 below,
the total number of Shares to be subject to Options granted pursuant to this
Plan shall not exceed Two Million (2,000,000) Shares.  Shares subject to the
Plan may be either authorized but unissued shares or shares that were once
issued and subsequently reacquired by the Corporation; the Committee shall be
empowered to take any appropriate action required to make Shares available for
Options granted under this Plan.  If any Option is surrendered before exercise
or lapses without exercise in full or for any other reason ceases to be
exercisable, the Shares reserved therefore shall continue to be available under
the Plan.


5.2           Adjustments.  As used herein, the term "Adjustment Event" means an
event pursuant to which the outstanding Shares of the Corporation are increased,
decreased or changed into, or exchanged for a different number or kind of shares
or securities, without receipt of consideration by the  Corporation, through
reorganization, merger, recapitalization, reclassification, stock split, reverse
stock split, stock dividend, stock consolidation or otherwise.  Upon the
occurrence of an Adjustment Event, (i) appropriate and proportionate adjustments
shall be made to the number and kind of shares and exercise price for the shares
subject to the Options which may thereafter be granted under this Plan,
(ii) appropriate and proportionate adjustments shall be made to the number and
kind of and exercise price for the shares subject to the then outstanding
Options granted under this Plan, and (iii) appropriate amendments to the Option
Agreements shall be executed by the Corporation and the Optionees if the
Committee determines that such an amendment is necessary or desirable to reflect
such adjustments.  If determined by the Committee to be appropriate, in the
event of an Adjustment Event which involves the substitution of securities of a
corporation other than the Corporation, the Committee shall make arrangements
for the assumptions by such other corporation of any Options then or thereafter
outstanding under the Plan.  Notwithstanding the foregoing, such adjustment in
an outstanding Option shall be made without change in the total exercise price
applicable to the unexercised portion of the Option, but with an appropriate
adjustment to the number of shares, kind of shares and exercise price for each
share subject to the Option.  The determination by the Committee as to what
adjustments, amendments or arrangements shall be made pursuant to this
Section 5.2, and the extent thereof, shall be final and conclusive.  No
fractional Shares shall be issued under the Plan on account of any such
adjustment or arrangement.


 
 

--------------------------------------------------------------------------------

 
6.  TERMS AND CONDITIONS OF OPTIONS.


6.1           Intended Treatment as Incentive Stock Options.  Incentive Stock
Options granted pursuant to this Plan are intended to be "incentive stock
options" to which Code Sections 421 and 422A apply, and the Plan shall be
construed and administered to implement that intent.  If all or any part of an
Incentive Stock Option shall not be an "incentive stock option" subject to
Sections 421 or 422A of the Code, such Option shall nevertheless be valid and
carried into effect.  All Options granted under this Plan shall be subject to
the terms and conditions set forth in this Section 6 (except as provided in
Section 5.2) and to such other terms and conditions as the Committee shall
determine to be appropriate to accomplish the purpose of the Plan as set forth
in Section 1.


6.2           Amount and Payment of Exercise Price.


6.2.1           Exercise Price.  The exercise price per Share for each Share
which the Optionee is entitled to purchase under a Nonqualified Option shall be
determined by the Committee but shall not be less than One Hundred percent
(100%) of the Fair Market Value Per Share on the date of the grant of the
Nonqualified Option.  The exercise price per Share for each Share which the
Optionee is entitled to purchase under an Incentive Stock Option shall be
determined by the Committee but shall not be less than the Fair Market Value Per
Share on the date of the grant of the Incentive Stock Option; provided, however,
that the exercise price shall not be less than one hundred ten percent (110%) of
the Fair Market Value Per Share on the date of the grant of the Incentive Stock
Option in the case of an individual then owning (within the meaning of Code
Section 425(d)) more than ten percent (10%) of the total combined voting power
of all classes of stock of the Corporation or of its parent or Subsidiaries.


6.2.2           Payment of Exercise Price.  The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Committee and may consist of promissory notes, shares
of the common stock of the Corporation or such other consideration and method of
payment for the Shares as may be permitted under applicable state and federal
laws.


6.3           Exercise of Options.


6.3.1           Each Option granted under this Plan shall be exercisable at such
times and under such conditions as may be determined by the Committee at the
time of the grant of the Option and as shall be permissible under the terms of
the Plan; provided, however, in no event shall an Option be exercisable after
the expiration of ten (10) years from the date it is granted, and in the case of
an Optionee owning (within the meaning of Code Section 425(d)), at the time an
Incentive Stock Option is granted, more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation or of its
parent or Subsidiaries, such Incentive Stock Option shall not be exercisable
later than five (5) years after the date of grant.


6.3.2           An Optionee may purchase less than the total number of Shares
for which the Option is exercisable, provided that a partial exercise of an
Option may not be for less than One Hundred (100) Shares and shall not include
any fractional shares.


6.4           Nontransferability of Options.  All Options granted under this
Plan shall be nontransferable, either voluntarily or by operation of law,
otherwise than by will or the laws of descent and distribution, and shall be
exercisable during the Optionee's lifetime only by such Optionee.


6.5           Effect of Termination of Employment or Other Relationship.  Except
as otherwise determined by the Committee in connection with the grant of
Nonqualified Options, the effect of termination of an Optionee's employment or
other relationship with the Corporation on such Optionee's rights to acquire
Shares pursuant to the Plan shall be as follows:


6.5.1           Termination for Other than Disability or Cause.  If an Optionee
ceases to be employed by, or ceases to have a relationship with, the Corporation
for any reason other than for disability or cause, such Optionee's Options shall
expire not later than three (3) months thereafter.  During such three (3) month
period and prior to the expiration of the Option by its terms, the Optionee may
exercise any Option granted to him, but only to the extent such Options were
exercisable on the date of termination of his employment or relationship and
except as so exercised, such Options shall expire at the end of such three (3)
month period unless such Options by their terms expire before such date.  The
decision as to whether a termination for a reason other than disability, cause
or death has occurred shall be made by the Committee, whose decision shall be
final and conclusive, except that employment shall not be considered terminated
in the case of sick leave or other bona fide leave of absence approved by the
Corporation.


 
 

--------------------------------------------------------------------------------

 
6.5.2           Disability.  If an Optionee ceases to be employed by, or ceases
to have a relationship with, the Corporation by reason of disability (within the
meaning of Code Section 22(e)(3)), such Optionee's Options shall expire not
later than one (1) year thereafter.  During such one (1) year period and prior
to the expiration of the Option by its terms, the Optionee may exercise any
Option granted to him, but only to the extent such Options were exercisable on
the date the Optionee ceased to be employed by, or ceased to have a relationship
with, the Corporation by reason of disability and except as so exercised, such
Options shall expire at the end of such one (1) year period unless such Options
by their terms  expire before such date.  The decision as to whether a
termination by reason of disability has occurred shall be made by the Committee,
whose decision shall be final and conclusive.


6.5.3           Termination for Cause.  If an Optionee's employment by, or
relationship with, the Corporation is terminated for cause, such Optionee's
Option shall expire immediately; provided, however, the Committee may, in its
sole discretion, within thirty (30) days of such termination, waive the
expiration of the Option by giving written notice of such waiver to the Optionee
at such Optionee's last known address.  In the event of such waiver, the
Optionee may exercise the Option only to such extent, for such time, and upon
such terms and conditions as if such Optionee had ceased to be employed by, or
ceased to have a relationship with, the Corporation upon the date of such
termination for a reason other than disability, cause, or death.  Termination
for cause shall include termination for malfeasance or gross misfeasance in the
performance of duties or conviction of illegal activity in connection therewith
or any conduct detrimental to the interests of the Corporation.  The
determination of the Committee with respect to whether a termination for cause
has occurred shall be final and conclusive.


6.6           Withholding of Taxes.  As a condition to the exercise, in whole or
in part, of any Options the Board of Directors may in its sole discretion
require the Optionee to pay, in addition to the purchase price of the Shares
covered by the Option an amount equal to any Federal, state or local taxes that
may be required to be withheld in connection with the exercise of such Option.


6.7           No Rights to Continued Employment or Relationship.
Nothing contained in this Plan or in any Option Agreement shall obligate the
Corporation to employ or have another relationship with any Optionee for any
period or interfere in any way with the right of the Corporation to reduce such
Optionee's compensation or to terminate the employment of or relationship with
any Optionee at any time.


6.8           Time of Granting Options.  The time an Option is granted,
sometimes referred to herein as the date of grant, shall be the day the
Corporation executes the Option Agreement; provided, however, that if
appropriate resolutions of the Committee indicate that an Option is to be
granted as of and on some prior or future date, the time such Option is granted
shall be such prior or future date.


6.9           Privileges of Stock Ownership.  No Optionee shall be entitled to
the privileges of stock ownership as to any Shares not actually issued and
delivered to such Optionee.  No Shares shall be purchased upon the exercise of
any Option unless and until, in the opinion of the Corporation's counsel, any
then applicable requirements of any laws or governmental or regulatory agencies
having jurisdiction and of any exchanges upon which the stock of the Corporation
may be listed shall have been fully complied with.


6.10           Securities Laws Compliance.  The Corporation will diligently
endeavor to comply with all applicable securities laws before any Options are
granted under the Plan and before any Shares are issued pursuant to
Options.  Without limiting the generality of the foregoing, the Corporation may
require from the Optionee such investment representation or such agreement, if
any, as counsel for the Corporation may consider necessary or advisable in order
to comply with the Securities Act of 1933 as then in effect, and may require
that the  Optionee agree that any sale of the Shares will be made only in such
manner as is permitted by the Committee.  The Committee in its discretion may
cause the Shares underlying the Options to be registered under the Securities
Act of 1933, as amended, by the filing of a Form S-8 Registration Statement
covering the Options and Shares underlying such Options.  Optionee shall take
any action reasonably requested by the Corporation in connection with
registration or qualification of the Shares under federal or state securities
laws.


6.11           Option Agreement.  Each Incentive Stock Option and Nonqualified
Option granted under this Plan shall be evidenced by the appropriate written
Stock Option Agreement ("Option Agreement") executed by the Corporation and the
Optionee in a form substantially the same as the appropriate form of Option
Agreement attached as Exhibit I or II hereto (and made a part hereof by this
reference) and shall contain each of the provisions and agreements specifically
required to be contained therein pursuant to this Section 6, and such other
terms and conditions as are deemed desirable by the Committee and are not
inconsistent with the purpose of the Plan as set forth in Section 1.


7.  PLAN AMENDMENT AND TERMINATION.


 
 

--------------------------------------------------------------------------------

 
7.1           Authority of Committee.  The Committee may at any time discontinue
granting Options under the Plan or otherwise suspend, amend or terminate the
Plan and may, with the consent of an Optionee, make such modification of the
terms and conditions of such Optionee's Option as it shall deem advisable;
provided that, except as permitted under the provisions of Section 5.2, the
Committee shall have no authority to make any amendment or modification to this
Plan or any outstanding Option thereunder which would:  (i) increase the maximum
number of shares which may be purchased pursuant to Options granted under the
Plan, either in the aggregate or by an Optionee (except pursuant to Section
5.2); (ii) change the designation of the class of the employees eligible to
receive Incentive Stock Options; (iii) extend the term of the Plan or the
maximum Option period thereunder; (iv) decrease the minimum Incentive Stock
Option price or permit reductions of the price at which shares may be purchased
for Incentive Stock Options granted under the Plan; or (v) cause Incentive Stock
Options issued under the Plan to fail to meet the requirements of incentive
stock options under Code Section 422A.  An amendment or modification made
pursuant to the provisions of this Section 7 shall be deemed adopted as of the
date of the action of the Committee effecting such amendment or modification and
shall be effective immediately, unless otherwise provided therein, subject to
approval thereof (1) within twelve (12) months before or after the effective
date by stockholders of the Corporation holding not less than a majority vote of
the voting power of the Corporation voting in person or by proxy at a duly held
stockholders meeting when required to maintain or satisfy the requirements of
Code Section 422A with respect to Incentive  Stock Options, and (2) by any
appropriate governmental agency.  No Option may be granted during any suspension
or after termination of the Plan.


7.2           Ten (10) Year Maximum Term.  Unless previously terminated by the
Committee, this Plan shall terminate on March 1, 2012, and no Options shall be
granted under the Plan thereafter.


7.3           Effect on Outstanding Options.  Amendment, suspension or
termination of this Plan shall not, without the consent of the Optionee, alter
or impair any rights or obligations under any Option theretofore granted.


8.  EFFECTIVE DATE OF PLAN.  This Plan shall be effective as of March 1, 2002,
the date the Plan was adopted by the Board of Directors, subject to the approval
of the Plan by the affirmative vote of a majority of the issued and outstanding
Shares of common stock of the Corporation represented and voting at a duly held
meeting at which a quorum is present within twelve (12) months thereafter.  The
Committee shall be authorized and empowered to make grants of Options pursuant
to this Plan prior to such approval of this Plan by the stockholders; provided,
however, in such event the Option grants shall be made subject to the approval
of both this Plan and such Option grants by the stockholders in accordance with
the provisions of this Section 8.


9.  MISCELLANEOUS PROVISIONS.


9.1           Exculpation and Indemnification.  The Corporation shall indemnify
and hold harmless the Committee from and against any and all liabilities, costs
and expenses incurred by such persons as a result of any act, or omission to
act, in connection with the performance of such persons' duties,
responsibilities and obligations under the Plan, other than such liabilities,
costs and expenses as may result from the gross negligence, bad faith, willful
conduct and/or criminal acts of such persons.


9.2           Governing Law.  The Plan shall be governed and construed in
accordance with the laws of the State of Delaware and the Code.


9.3           Compliance with Applicable Laws.  The inability of the Corporation
to obtain from any regulatory body having jurisdiction authority deemed by the
Corporation's counsel to be necessary to the lawful issuance and sale of any
Shares upon the exercise of an Option shall relieve the Corporation of any
liability in respect of the non-issuance or sale of such Shares as to which such
requisite authority shall not have been obtained.


As approved by the Board of Directors of (Formerly Known As:) NATUROL HOLDINGS,
LTD., Now Known As INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD. on April 18, 2002.




By:  /s/  ISAAC MOSS                                           
 ISAAC MOSS, Secretary


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT I
[FORM OF]
INCENTIVE STOCK OPTION AGREEMENT


THIS INCENTIVE STOCK OPTION AGREEMENT ("Agreement") is entered into as of  , by
and between INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD., a Delaware corporation
("Corporation"), and                  ("Optionee").


R E C I T A L S


A.           On ______________, 2002, the Board of Directors of the Corporation
adopted the INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD. 2002 Stock Option Plan
(the "Plan").


B.           Pursuant to the Plan, on ________________, the Board of Directors
of the Corporation acting as the Plan Committee ("Committee") authorized
granting to Optionee options to purchase shares of the common stock, $.001 par
value, of the Corporation ("Shares") for the term and subject to the terms and
conditions hereinafter set forth.


A G R E E M E N T


It is hereby agreed as follows:


1.           CERTAIN DEFINITIONS.  Unless otherwise defined herein, or the
context otherwise clearly requires, terms with initial capital letters used
herein shall have the meanings assigned to such terms in the Plan.


2.           GRANT OF OPTIONS.  The Corporation hereby grants to Optionee,
options ("Options") to purchase all or any part of             Shares, upon and
subject to the terms and conditions of the Plan, which is incorporated in full
herein by this reference, and upon the other terms and conditions set forth
herein.


3.           OPTION PERIOD.  The Options shall be exercisable at any time during
the period commencing on the following dates (subject to the provisions of
Section 18) and expiring on the date ten (10) years from the date of grant,
unless earlier terminated pursuant to Section 7:
[terms of option vesting to be set forth here]


4.           METHOD OF EXERCISE.  The Options shall be exercisable by Optionee
by giving written notice to the Corporation of the election to purchase and of
the number of Shares Optionee elects to purchase, such notice to be accompanied
by such other executed instruments or documents as may be required by the
Committee pursuant to this Agreement, and unless otherwise directed by the
Committee, Optionee shall at the time of such exercise tender the purchase price
of the Shares he has elected to purchase.  An Optionee may purchase less than
the total number of Shares for which the Option is exercisable, provided that a
partial exercise of an Option may not be for less than  One Hundred (100)
Shares.  If Optionee shall not purchase all of the Shares which he is entitled
to purchase under the Options, his right to purchase the remaining unpurchased
Shares shall continue until expiration of the Options.  The Options shall be
exercisable with respect of whole Shares only, and fractional Share interests
shall be disregarded.


5.           AMOUNT OF PURCHASE PRICE.  The purchase price per Share for each
Share which Optionee is entitled to purchase under the Options shall be   per
Share.


6.           PAYMENT OF PURCHASE PRICE.  At the time of Optionee's notice of
exercise of the Options, Optionee shall tender in cash or by certified or bank
cashier's check payable to the Corporation, the purchase price for all Shares
then being purchased.  Provided, however, the Board of Directors may, in its
sole discretion, permit payment by the Corporation of the purchase price in
whole or in part with Shares.  If the Optionee is so permitted, and the Optionee
elects to make payment with Shares, the Optionee shall deliver to the
Corporation certificates representing the number of Shares in payment for new
Shares, duly endorsed for transfer to the Corporation, together with any written
representations relating to title, liens and encumbrances, securities laws,
rules and regulatory compliance, or other matters, reasonably requested by the
Board of Directors.  The value of Shares so tendered shall be their Fair Market
Value Per Share on the date of the Optionee's notice of exercise.


7.           EFFECT OF TERMINATION OF EMPLOYMENT.  If an Optionee's employment
or other relationship with the Corporation (or a Subsidiary) terminates, the
effect of the termination on the Optionee's rights to acquire Shares shall be as
follows:


 
 

--------------------------------------------------------------------------------

 
7.1           Termination for Other than Disability or Cause.  If an Optionee
ceases to be employed by, or ceases to have a relationship with, the Corporation
or a Subsidiary for any reason other than for disability or cause, such
Optionee's Options shall expire not later than three (3) months
thereafter.  During such three (3) month period and prior to the expiration of
the Option by its terms, the Optionee may exercise any Option granted to him,
but only to the extent such Options were exercisable on the date of termination
of his employment or relationship and except as so exercised, such Options shall
expire at the end of such three (3) month period unless such Options by their
terms expire before such date.  The decision as to whether a termination for a
reason other than disability, cause or death has occurred shall be made by the
Committee, whose decision shall be final and conclusive, except that employment
shall not be considered terminated in the case of sick leave or other bona fide
leave of absence approved by the Corporation.


7.2           Disability.  If an Optionee ceases to be employed by, or ceases to
have a relationship with, the Corporation or a Subsidiary by reason of
disability (within the meaning of Code Section 22(e)(3)), such Optionee's
Options shall expire not  later than one (1) year thereafter.  During such one
(1) year period and prior to the expiration of the Option by its terms, the
Optionee may exercise any Option granted to him, but only to the extent such
Options were exercisable on the date the Optionee ceased to be employed by, or
ceased to have a relationship with, the Corporation or Subsidiary by reason of
disability.  The decision as to whether a termination by reason of disability
has occurred shall be made by the Committee, whose decision shall be final and
conclusive.


7.3           Termination for Cause.  If an Optionee's employment by, or
relationship with, the Corporation or a Subsidiary is terminated for cause, such
Optionee's Option shall expire immediately; provided, however, the Committee
may, in its sole discretion, within thirty (30) days of such termination, waive
the expiration of the Option by giving written notice of such waiver to the
Optionee at such Optionee's last known address.  In the event of such waiver,
the Optionee may exercise the Option only to such extent, for such time, and
upon such terms and conditions as if such Optionee had ceased to be employed by,
or ceased to have a relationship with, the Corporation or a Subsidiary upon the
date of such termination for a reason other than disability, cause or
death.  Termination for cause shall include termination for malfeasance or gross
misfeasance in the performance of duties or conviction of illegal activity in
connection therewith or any conduct detrimental to the interests of the
Corporation or a Subsidiary.  The  determination of the Committee with respect
to whether a termination for cause has occurred shall be final and conclusive.


8.           NONTRANSFERABILITY OF OPTIONS.  The Options shall not be
transferable, either voluntarily or by operation of law, otherwise than by will
or the laws of descent and distribution and shall be exercisable during the
Optionee's lifetime only by Optionee.


9.           ADDITIONAL RESTRICTIONS REGARDING DISPOSITIONS OF SHARES.  The
Shares acquired pursuant to the exercise of Options shall be subject to the
restrictions set forth in Exhibit "A" attached hereto and incorporated herein as
if fully set forth.


10.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  As used herein, the
term "Adjustment Event" means an event pursuant to which the outstanding Shares
of the Corporation are increased, decreased or changed into, or exchanged for a
different number or kind of shares or securities, without receipt of
consideration by the Corporation, through reorganization, merger,
recapitalization, reclassification, stock split, reverse stock split, stock
dividend, stock consolidation or otherwise.  Upon the occurrence of an
Adjustment Event, (i) appropriate and proportionate adjustments shall be made to
the number and kind and exercise price for the shares subject to the Options,
and (ii) appropriate amendments to this Agreement shall be executed by the
Corporation and Optionee if the Committee determines that such an amendment is
necessary or desirable to reflect such adjustments.  If determined by the
Committee to be appropriate, in the event of an Adjustment Event which involves
the substitution of securities of a corporation other than the Corporation, the
Committee shall make arrangements for the assumptions by such other corporation
of the Options.  Notwithstanding the foregoing, any such adjustment to the
Options shall be made without change in the total exercise price applicable to
the unexercised portion of the Options, but with an appropriate adjustment to
the number of shares, kind of shares and exercise price for each share subject
to the Options.  The determination by the Committee as to what adjustments,
amendments or arrangements shall be made pursuant to this Section 10, and the
extent thereof, shall be final and conclusive.  No fractional Shares shall be
issued on account of any such adjustment or arrangement.


11.           NO RIGHTS TO CONTINUED EMPLOYMENT OR RELATIONSHIP.  Nothing
contained in this Agreement shall obligate the Corporation to employ or have
another relationship with Optionee for any period or interfere in any way with
the right of the Corporation to reduce Optionee's compensation or to terminate
the employment of or relationship with Optionee at any time.


12.           TIME OF GRANTING OPTIONS.  The time the Options shall be deemed
granted, sometimes referred to herein as the "date of grant," shall be  .


13.           PRIVILEGES OF STOCK OWNERSHIP.  Optionee shall not be entitled to
the privileges of stock ownership as to any Shares not actually issued and
delivered to Optionee.  No Shares shall be purchased upon the exercise of any
Options unless and until, in the opinion of the Corporation's counsel, any then
applicable requirements of any laws, or governmental or regulatory agencies
having jurisdiction, and of any exchanges upon which the stock of the
Corporation may be listed shall have been fully complied with.


 
 

--------------------------------------------------------------------------------

 
14.           SECURITIES LAWS COMPLIANCE.  The Corporation will diligently
endeavor to comply with all applicable securities laws before any stock is
issued pursuant to the Options.   Without limiting the generality of the
foregoing, the Corporation may require from the Optionee such investment
representation or such agreement, if any, as counsel for the Corporation may
consider necessary in order to comply with the Securities Act of 1933 as then in
effect, and may require that the Optionee agree that any sale of the Shares will
be made only in such manner as is permitted by the Committee.  The Committee may
in its discretion cause the Shares underlying the Options to be registered under
the Securities Act of 1933 as amended by filing a Form S-8 Registration
Statement covering the Options and the Shares underlying the Options.  Optionee
shall take any action reasonably requested by the Corporation in connection with
registration or qualification of the Shares under federal or state securities
laws.


15.           INTENDED TREATMENT AS INCENTIVE STOCK OPTIONS.  The Options
granted herein are intended to be "incentive stock options" to which
Sections 421 and 422A of the Internal Revenue Code of 1986, as amended from time
to time ("Code") apply, and shall be construed to implement that intent.  If all
or any part of the Options shall not be subject to Sections 421 and 422A of the
Code, the Options shall nevertheless be valid and carried into effect.


16.           PLAN CONTROLS.  The Options shall be subject to and governed by
the provisions of the Plan.  All determinations and interpretations of the Plan
made by the Committee shall be final and conclusive.


17.           SHARES SUBJECT TO LEGEND.  If deemed necessary by the
Corporation's counsel, all certificates issued to represent Shares purchased
upon exercise of the Options shall bear such appropriate legend conditions as
counsel for the Corporation shall require.


18.           CONDITIONS TO OPTIONS.


18.1           Compliance with Applicable Laws.  THE CORPORATION'S OBLIGATION TO
ISSUE SHARES OF ITS COMMON STOCK UPON EXERCISE OF THE OPTIONS IS EXPRESSLY
CONDITIONED UPON THE COMPLETION BY THE CORPORATION OF ANY REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES UNDER ANY STATE AND/OR FEDERAL LAW OR RULINGS OR
REGULATIONS OF ANY GOVERNMENTAL REGULATORY BODY, OR THE MAKING OF SUCH
INVESTMENT REPRESENTATIONS OR OTHER REPRESENTATIONS AND UNDERTAKINGS BY THE
OPTIONEE OR ANY PERSON ENTITLED TO EXERCISE THE OPTION IN ORDER TO COMPLY WITH
THE REQUIREMENTS OF ANY EXEMPTION FROM ANY SUCH REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES WHICH THE COMMITTEE SHALL, IN ITS SOLE DISCRETION,
DEEM NECESSARY OR ADVISABLE.  SUCH REQUIRED REPRESENTATIONS AND UNDERTAKINGS MAY
INCLUDE REPRESENTATIONS AND AGREEMENTS THAT THE OPTIONEE OR ANY PERSON ENTITLED
TO EXERCISE THE OPTION (i) IS NOT PURCHASING SUCH SHARES FOR DISTRIBUTION AND
(ii) AGREES TO HAVE PLACED UPON THE FACE AND REVERSE OF ANY CERTIFICATES A
LEGEND SETTING FORTH ANY REPRESENTATIONS AND UNDERTAKINGS WHICH HAVE BEEN GIVEN
TO THE COMMITTEE OR A REFERENCE THERETO.


18.2           SHAREHOLDER APPROVAL OF PLAN.  IF THE OPTIONS GRANTED HEREBY ARE
GRANTED PRIOR TO APPROVAL OF THE PLAN BY THE SHAREHOLDERS OF THE CORPORATION
PURSUANT TO SECTION 8 OF THE PLAN, THE GRANT OF THE OPTIONS MADE HEREBY IS
EXPRESSLY CONDITIONED UPON AND SUCH OPTIONS SHALL NOT BE EXERCISABLE UNTIL THE
APPROVAL OF THE PLAN BY THE SHAREHOLDERS OF THE CORPORATION IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 8 OF THE PLAN.


18.3           Maximum Exercise Period.  Notwithstanding any provision of this
Agreement to the contrary, the Options shall expire no later than ten years from
the date hereof or five years if, as of the date hereof, the Optionee owns or is
considered to own by reason of Code Section 425(d) more than 10% of the total
combined voting power of all classes of stock of the Corporation or any
Subsidiary or parent corporation of the Corporation.


19.           MISCELLANEOUS.


19.1           Binding Effect.  This Agreement shall bind and inure to the
benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.


19.2           Further Acts.  Each party agrees to perform any further acts and
execute and deliver any documents which may be necessary to carry out the
provisions of this Agreement.


19.3           Amendment.  This Agreement may be amended at any time by the
written agreement of the Corporation and the Optionee.


 
 

--------------------------------------------------------------------------------

 
19.4           Syntax.  Throughout this Agreement, whenever the context so
requires, the singular shall include the plural, and the masculine gender shall
include the feminine and neuter genders.  The headings and captions of the
various Sections hereof are for convenience only and they shall not limit,
expand or otherwise affect the construction or interpretation of this Agreement.


19.5           Choice of Law.  The parties hereby agree that this Agreement has
been executed and delivered in the State of Delaware and shall be construed,
enforced and governed by the laws thereof.  This Agreement is in all respects
intended by each party hereto to be deemed and construed to have been jointly
prepared by the parties and the parties hereby expressly agree that any
uncertainty or ambiguity existing herein shall not be interpreted against either
of them.


19.6           Severability. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.


19.7           Notices.  All notices and demands between the parties hereto
shall be in writing and shall be served either by registered or certified mail,
and such notices or demands shall be deemed given and made forty-eight (48)
hours after the deposit thereof in the United States mail, postage prepaid,
addressed to the party to whom such notice or demand is to be given or made, and
the issuance of the registered receipt therefor.  If served by telegraph, such
notice or demand shall be deemed given and made at the time the telegraph agency
shall confirm to the sender, delivery thereof to the addressee.  All notices and
demands to Optionee or the Corporation may be given to them at the following
addresses:


If to Optionee:                                         
 
 
If to Corporation:                              INTEGRATED ENVIRONMENTAL
TECHNOLOGIES LTD.


Such parties may designate in writing from time to time such other place or
places that such notices and demands may be given.


19.8           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
this Agreement supersedes all prior and contemporaneous agreements and
understandings of the parties, and there are no warranties, representations or
other agreements between the parties in connection with the subject  matter
hereof except as set forth or referred to herein.  No supplement, modification
or waiver or termination of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall constitute a waiver of any other provision hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.


19.9           Attorneys' Fees.  In the event that any party to this Agreement
institutes any action or proceeding, including, but not limited to, litigation
or arbitration, to preserve, to protect or to enforce any right or benefit
created by or granted under this Agreement, the prevailing party in each
respective such action or proceeding shall be entitled, in addition to any and
all other relief granted by a court or other tribunal or body, as may be
appropriate, to an award in such action or proceeding of that sum of money which
represents the attorneys' fees reasonably incurred by the prevailing party
therein in filing or otherwise instituting and in prosecuting or otherwise
pursuing or defending such action or proceeding, and, additionally, the
attorneys' fees reasonably incurred by such prevailing party in negotiating any
and all matters underlying such action or proceeding and in preparation for
instituting or defending such action or proceeding.


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.


"CORPORATION"


INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD.
a Delaware corporation






By:                                                                                     
                       Secretary


"OPTIONEE"




 
 

--------------------------------------------------------------------------------

 


EXHIBIT II
[FORM OF]
NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT ("Agreement") is entered into as of  ,
by and between INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD., a Delaware
corporation ("Corporation"), and ____________________ ("Optionee").


R E C I T A L S


A.           On _____________, 2002, the Board of Directors of the Corporation
adopted, subject to the approval of the Corporation's shareholders, the
INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD. 2002 Stock Option Plan (the "Plan").


B.           Pursuant to the Plan, on  , the Board of Directors of the
Corporation acting as the Plan Committee ("Committee") authorized granting to
Optionee options to purchase shares of the common stock, $.001 par value, of the
Corporation ("Shares") for the term and subject to the terms and conditions
hereinafter set forth.


A G R E E M E N T


It is hereby agreed as follows:


1.           CERTAIN DEFINITIONS.  Unless otherwise defined herein, or the
context otherwise clearly requires, terms with initial capital letters used
herein shall have the meanings assigned to such terms in the Plan.


2.           GRANT OF OPTIONS.  The Corporation hereby grants to Optionee,
options ("Options") to purchase all or any part of __________ Shares, upon and
subject to the terms and conditions of the Plan, which is incorporated in full
herein by this reference, and upon the other terms and conditions set forth
herein.


3.           OPTION PERIOD.  The Options shall be exercisable at any time during
the period commencing on the following dates (subject to the provisions of
Section 18) and expiring on the date five (5) years from the date of grant,
unless earlier terminated pursuant to Section 7:
[Terms of vesting to be set forth here]


4.           METHOD OF EXERCISE.  The Options shall be exercisable by Optionee
by giving written notice to the Corporation of the election to purchase and of
the number of Shares Optionee elects to purchase, such notice to be accompanied
by such other executed instruments or documents as may be required by the
Committee pursuant to this Agreement, and unless otherwise directed by the
Committee, Optionee shall at the time of such exercise tender the purchase price
of the Shares he has elected to purchase.  An Optionee may purchase less than
the total number of Shares for which the Option is exercisable, provided that a
partial exercise of an Option may not be for less than One Hundred (100)
Shares.  If Optionee shall not purchase all of the Shares which he is entitled
to purchase under the Options, his right to purchase the remaining unpurchased
Shares shall continue until expiration of the Options.  The Options shall be
exercisable with respect of whole Shares only, and fractional Share interests
shall be disregarded.


5.           AMOUNT OF PURCHASE PRICE.  The purchase price per Share for each
Share which Optionee is entitled to purchase under the Options shall be $  per
Share.


6.           PAYMENT OF PURCHASE PRICE. At the time of Optionee's notice of
exercise of the Options, Optionee shall tender in cash or by certified or bank
cashier's check payable to the Corporation, the purchase price for all Shares
then being purchased.  Provided, however, the Board of Directors may, in its
sole discretion, permit payment by the Corporation of the purchase price in
whole or in part with Shares.  If the Optionee is so permitted, and the Optionee
elects to make payment with Shares, the Optionee shall deliver to the
Corporation certificates representing the number of Shares in payment for new
Shares, duly endorsed for transfer to the Corporation, together with any written
representations relating to title, liens and encumbrances, securities laws,
rules and regulatory compliance, or other matters, reasonably requested by the
Board of Directors.  The value of Shares so tendered shall be their Fair Market
Value Per Share on the date of the Optionee's notice of exercise.


7.           EFFECT OF TERMINATION OF RELATIONSHIP OR DEATH.  If Optionee's
relationship with the Corporation as a director terminates (whether voluntarily
or involuntarily because he is not re-elected by the shareholders), or if
optionee dies, all options which have previously vested shall expire six (6)
months thereafter.  All unvested options shall laps and automatically
expire.  During such six (6) month period (or such shorter period prior to the
expiration of the Option by its own terms), such Options may be exercised by the
Optionee, his executor or administrator or the person or persons to whom the
Option is transferred by will or the applicable laws of descent and
distribution, as the case may be, but only to the extent such Options were
exercisable on the date Optionee ceased to have a relationship with the
Corporation as a director or died.


 
 

--------------------------------------------------------------------------------

 
8.           NONTRANSFERABILITY OF OPTIONS.  The Options shall not be
transferable, either voluntarily or by operation of law, otherwise than by will
or the laws of descent and distribution and shall be exercisable during the
Optionee's lifetime only by Optionee.


9.           ADDITIONAL RESTRICTIONS REGARDING DISPOSITIONS OF SHARES.  The
Shares acquired pursuant to the exercise of Options shall be subject to the
restrictions set forth in Exhibit "A" attached hereto and incorporated herein as
if fully set forth.


10.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  As used herein, the
term "Adjustment Event" means an event pursuant to which the outstanding Shares
of the Corporation are increased, decreased or changed into, or exchanged for a
different number or kind of shares or securities, without receipt of
consideration by the Corporation, through reorganization, merger,
recapitalization, reclassification, stock split, reverse stock split, stock
dividend, stock consolidation or otherwise.  Upon the occurrence of an
Adjustment Event, (i) appropriate and proportionate adjustments shall be made to
the number and kind and exercise price for the shares subject to the Options,
and (ii) appropriate amendments to this Agreement shall be executed by the
Corporation and Optionee if the Committee determines that such an amendment is
necessary or desirable to reflect such adjustments.  If determined by the
Committee to be appropriate, in the event of an Adjustment Event which involves
the substitution of securities of a corporation other than the Corporation, the
Committee shall make arrangements for the assumptions by such other corporation
of the Options.  Notwithstanding the foregoing, any such adjustment to the
Options shall be made without change in the total exercise price applicable to
the unexercised portion of the Options, but with an appropriate adjustment to
the number of shares, kind of shares and exercise price for each share subject
to the Options.  The determination by the Committee as to what adjustments,
amendments or arrangements shall be made pursuant to this Section 10, and the
extent thereof, shall be final and conclusive.  No fractional Shares shall be
issued on account of any such adjustment or arrangement.


11.           NO RIGHTS TO CONTINUED EMPLOYMENT OR RELATIONSHIP.  Nothing
contained in this Agreement shall obligate the Corporation to employ or have
another relationship with Optionee for any period or interfere in any way with
the right of the Corporation to reduce Optionee's compensation or to terminate
the employment of or relationship with Optionee at any time.


12.           TIME OF GRANTING OPTIONS.  The time the Options shall be deemed
granted, sometimes referred to herein as the "date of grant," shall be  .


13.           PRIVILEGES OF STOCK OWNERSHIP.  Optionee shall not be entitled to
the privileges of stock ownership as to any Shares not actually issued and
delivered to Optionee.  No Shares shall be purchased upon the exercise of any
Options unless and until, in the opinion of the Corporation's counsel, any then
applicable requirements of any laws, or governmental or regulatory agencies
having jurisdiction, and of any exchanges upon which the stock of the
Corporation may be listed shall have been fully complied with.


14.           SECURITIES LAWS COMPLIANCE.  The Corporation will diligently
endeavor to comply with all applicable securities laws before any stock is
issued pursuant to the Options.  Without limiting the generality of the
foregoing, the Corporation may require from the Optionee such investment
representation or such agreement, if any, as counsel for the Corporation may
consider necessary in order to comply with the Securities Act of 1933 as then in
effect, and may require that the Optionee agree that any sale of the Shares will
be made only in such manner as is permitted by the Committee.  The Committee may
in its discretion cause the Shares underlying the Options to be registered under
the Securities Act of 1933 as amended by filing a Form S-8 Registration
Statement covering the Options and the Shares underlying the Options.  Optionee
shall take any action reasonably requested by the Corporation in connection with
registration or qualification of the Shares under federal or state securities
laws.
15.           INTENDED TREATMENT AS NON-QUALIFIED STOCK OPTIONS.  The Options
granted herein are intended to be non-qualified stock options described in U.S.
Treasury Regulation ("Treas. Reg.") 1.83-7 to which Sections 421 and 422A of
the Internal Revenue Code of 1986, as amended from time to time ("Code") do not
apply, and shall be construed to implement that intent.  If all or any part of
the Options shall not be described in Treas. Reg. 1.83-7 or be subject to
Sections 421 and 422A of the Code, the Options shall nevertheless be valid and
carried into effect.


16.           PLAN CONTROLS.  The Options shall be subject to and governed by
the provisions of the Plan.  All determinations and interpretations of the Plan
made by the Committee shall be final and conclusive.


17.           SHARES SUBJECT TO LEGEND.  If deemed necessary by the
Corporation's counsel, all certificates issued to represent Shares purchased
upon exercise of the Options shall bear such appropriate legend conditions as
counsel for the Corporation shall require.


 
 

--------------------------------------------------------------------------------

 
18.  
CONDITIONS TO OPTIONS.



18.1            Compliance with Applicable Laws.  THE CORPORATION'S OBLIGATION
TO ISSUE SHARES OF ITS COMMON STOCK UPON EXERCISE OF THE OPTIONS IS EXPRESSLY
CONDITIONED UPON THE COMPLETION BY THE CORPORATION OF ANY REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES UNDER ANY STATE AND/OR FEDERAL LAW OR RULINGS OR
REGULATIONS OF ANY GOVERNMENTAL REGULATORY BODY, OR THE MAKING OF SUCH
INVESTMENT REPRESENTATIONS OR OTHER REPRESENTATIONS AND UNDERTAKINGS BY THE
OPTIONEE OR ANY PERSON ENTITLED TO EXERCISE THE OPTION IN ORDER TO COMPLY WITH
THE REQUIREMENTS OF ANY EXEMPTION FROM ANY SUCH REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES WHICH THE COMMITTEE SHALL, IN ITS SOLE DISCRETION,
DEEM NECESSARY OR ADVISABLE.  SUCH REQUIRED REPRESENTATIONS AND UNDERTAKINGS MAY
INCLUDE REPRESENTATIONS AND AGREEMENTS THAT THE OPTIONEE OR ANY PERSON ENTITLED
TO EXERCISE THE OPTION (i) IS NOT PURCHASING SUCH SHARES FOR DISTRIBUTION AND
(ii) AGREES TO HAVE PLACED UPON THE FACE AND REVERSE OF ANY CERTIFICATES A
LEGEND SETTING FORTH ANY REPRESENTATIONS AND UNDERTAKINGS WHICH HAVE BEEN GIVEN
TO THE COMMITTEE OR A REFERENCE THERETO.


18.2           SHAREHOLDER APPROVAL OF PLAN.  IF THE OPTIONS GRANTED HEREBY ARE
GRANTED PRIOR TO APPROVAL OF THE PLAN BY THE SHAREHOLDERS OF THE CORPORATION
PURSUANT TO SECTION 8 OF THE PLAN, THE GRANT OF THE OPTIONS MADE HEREBY IS
EXPRESSLY CONDITIONED UPON AND SUCH OPTIONS SHALL NOT BE EXERCISABLE UNTIL THE
APPROVAL OF THE PLAN BY THE SHAREHOLDERS OF THE CORPORATION IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 8 OF THE PLAN.


19.           MISCELLANEOUS.


19.1           Binding Effect.  This Agreement shall bind and inure to the
benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.


19.2           Further Acts.  Each party agrees to perform any further acts and
execute and deliver any documents which may be necessary to carry out the
provisions of this Agreement.


19.3           Amendment.  This Agreement may be amended at any time by the
written agreement of the Corporation and the Optionee.


19.4           Syntax.  Throughout this Agreement, whenever the context so
requires, the singular shall include the plural, and the masculine gender shall
include the feminine and neuter genders.  The headings and captions of the
various Sections hereof are for convenience only and they shall not limit,
expand or otherwise affect the construction or interpretation of this Agreement.


19.5           Choice of Law.  The parties hereby agree that this Agreement has
been executed and delivered in the State of Delaware and shall be construed,
enforced and governed by the laws thereof.  This Agreement is in all respects
intended by each party hereto to be deemed and construed to have been jointly
prepared by the parties and the parties hereby expressly agree that any
uncertainty or ambiguity existing herein shall not be interpreted against either
of them.


19.6           Severability. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.


19.7           Notices.  All notices and demands between the parties hereto
shall be in writing and shall be served either by registered or certified mail,
and such notices or demands shall be deemed given and made forty-eight (48)
hours after the deposit thereof in the United States mail, postage prepaid,
addressed to the party to whom such notice or demand is to be given or made, and
the issuance of the registered receipt therefor.  If served by telegraph, such
notice or demand shall be deemed given and made at the time the telegraph agency
shall confirm to the sender, delivery thereof to the addressee.  All notices and
demands to Optionee or the Corporation may be given to them at the following
addresses:


If to Optionee:


 
If to Corporation:
INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD.

 
Such parties may designate in writing from time to time such other place or
places that such notices and demands may be given.


 
 

--------------------------------------------------------------------------------

 
19.8           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
this Agreement supersedes all prior and contemporaneous agreements and
understandings of the parties, and there are no warranties, representations or
other agreements between the parties in connection with the subject matter
hereof except as set forth or referred to herein.  No supplement, modification
or waiver or termination of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall constitute a waiver of any other provision hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.


19.9           Attorneys' Fees.  In the event that any party to this Agreement
institutes any action or proceeding, including, but not limited to, litigation
or arbitration, to preserve, to protect or to enforce any right or benefit
created by or granted under this Agreement, the prevailing party in each
respective such action or proceeding shall be entitled, in addition to any and
all other relief granted by a court or other tribunal or body, as may be
appropriate, to an award in such action or proceeding of that sum of money which
represents the attorneys' fees reasonably incurred by the prevailing party
therein in filing or otherwise instituting and in prosecuting or otherwise
pursuing or defending such action or proceeding, and, additionally, the
attorneys' fees reasonably incurred by  such prevailing party in negotiating any
and all matters underlying such action or proceeding and in preparation for
instituting or defending such action or proceeding.


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.


"CORPORATION"


INTEGRATED ENVIRONMENTAL TECHNOLOGIES LTD.
a Delaware corporation






By:                                                                                     
Secretary






"OPTIONEE"
 

--------------------------------------------------------------------------------